958 P.2d 1140 (1997)
131 Idaho 454
MUTUAL OF ENUMCLAW LIFE INSURANCE COMPANY, a Washington corporation, Plaintiff-Respondent,
v.
Douglas Ivan LINCOLN, Vonda Teply, Louis Teply and Sondra Bryant, Defendants-Appellants.
No. 22908.
Supreme Court of Idaho, Boise, February 1997 Term.
November 6, 1997.
Holland & Hart, Boise, for defendants-appellants. Walter H. Bithell, argued.
Benoit, Alexander, Sinclair, Harwood & High, Twin Falls, for plaintiff-respondent. J. Walter Sinclair, argued.

SUBSTITUTE OPINION THE COURT'S PRIOR OPINION DATED APRIL 30, 1997 IS HEREBY WITHDRAWN.
JOHNSON, Justice.
This is an automobile liability insurance case. We conclude that there is no ambiguity concerning the liability limits for bodily injury contained in the insurance policy and that the limit for bodily injury to each person injured in an accident is $100,000.

I.

THE BACKGROUND AND PRIOR PROCEEDINGS
Douglas Lincoln (Lincoln) was involved in an automobile accident when he lost control of his vehicle on an icy road. Lincoln's vehicle crossed the centerline and struck a vehicle occupied by Vonda and Louis Teply and their daughter, Sondra Bryant, (the Teplys). The Teplys sued Lincoln for their personal injuries (the personal injury suit).
Mutual of Enumclaw (Enumclaw), Lincoln's liability insurer, filed this declaratory judgment action (the declaratory judgment action) against Lincoln and the Teplys for a determination of the coverage limits of the insurance policy (the policy) that insured Lincoln's liability. Under a section entitled "OUR LIMIT OF LIABILITY," the policy states:
Regardless of the number of covered cars, insureds, claims made or vehicles involved *1141 in the accident or premiums shown on the Coverage Page, the most we will pay for all damages resulting from any one accident is the LIABILITY INSURANCE limit shown on the Coverage Page for the covered car.
The coverage page contains the following limits:


COVERAGE          LIMITS OF LIABILITY
SEPARATE LIMITS
BODILY INJURY     $100,000  EACH PERSON
                  --------
                  $300,000  EACH ACCID.
                  --------
PROPERTY DAMAGE   $ 50,000  EACH ACCID.
                  --------

For the purposes of this lawsuit only, there is no dispute that the damages for Sondra Bryant's injuries exceed $100,000, while the damages for the injuries of her parents are less than $100,000 each.
In the personal injury suit, the jury returned a verdict in favor of Lincoln. The Teplys appealed, and the Court of Appeals set aside the jury verdict in Teply v. Lincoln, 125 Idaho 773, 874 P.2d 584 (1994) and remanded the case to the trial court for a determination of damages.
Following remand of the personal injury suit, Enumclaw filed a motion for summary judgment in the declaratory judgment action. The trial court granted summary judgment in favor of Enumclaw, ruling that the policy is not ambiguous and that it provides personal injury coverage of not more than $100,000 for each person, with an aggregate limit of $300,000 for each accident. The trial court applied the $100,000 limit to the damages for Sondra Bryant's personal injuries.

II.

THE $100,000 LIMIT APPLIES TO THE DAMAGES FOR SONDRA BRYANT'S INJURIES.
The Teplys and Lincoln assert that the policy is ambiguous concerning the liability limits that apply to the Teplys' damages for their injuries, and that Enumclaw should pay more than $100,000 for Sondra Bryant's injuries. We disagree.
Where language in an insurance policy is clear and unambiguous, coverage must be determined in accordance with the plain meaning of the words used. Mutual of Enumclaw Ins. Co. v. Roberts, 128 Idaho 232, 235, 912 P.2d 119, 122 (1996). A contract is ambiguous if it is reasonably subject to conflicting interpretation. City of Boise v. Planet Ins. Co., 126 Idaho 51, 55, 878 P.2d 750, 754 (1994). Whether a contract is ambiguous is a question of law over which this Court exercises free review. Bondy v. Levy, 121 Idaho 993, 997, 829 P.2d 1342, 1346 (1992).
The limit of liability provision of the policy refers to the "LIABILITY INSURANCE limit shown on the Coverage Page." The "LIMITS OF LIABILITY" on the coverage page states: "$100,000 EACH PERSON" "$300,000 EACH ACCIDENT." We conclude that the only reasonable reading of this language is: (1) Enumclaw will not have to pay more than $100,000 for the bodily injury of each person injured in an accident, and (2) Enumclaw will not have to pay more than $300,000 for all the bodily injuries caused by an accident. Therefore, Enumclaw's liability for the bodily injuries of Sondra Bryant is $100,000.

III.

CONCLUSION
We affirm the trial court's summary judgment in favor of Enumclaw.
We award Enumclaw costs, but not attorney fees, on appeal.
TROUT, C.J., McDEVITT[*] and SILAK, JJ., and R. SWANSTROM, J. Pro Tem., concur.
NOTES
[*]   Justice McDevitt participated in this decision prior to his resignation.